Citation Nr: 9918671	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  96-18 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than April 29, 1993, 
for the assignment of a 100 percent rating for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to an 
effective date earlier than August 3, 1994, for the 
assignment of a 100 percent rating for the veteran's service-
connected PTSD.  The veteran testified at two personal 
hearings before a hearing officer at the RO, in March and 
June 1997.  In an August 1997 rating decision, the hearing 
officer granted an effective date of April 29, 1993, for the 
assignment of a 100 percent rating for PTSD.  The veteran 
continued his appeal.  


REMAND

In his April 1996 substantive appeal, the veteran indicated 
that he wished to appear personally at a hearing before a 
Member of the Board.  At the bottom of the form, he clarified 
that he desired a personal hearing before an adjudication 
officer in Boston.  In a subsequent substantive appeal filed 
in May 1996, the veteran indicated that he wished to appear 
personally at a hearing before a Member of the Board at the 
local office.  

The veteran was scheduled for several hearings at the RO, but 
canceled them for various reasons.  He testified at a 
personal hearing before a hearing officer at the RO in March 
1997.  Shortly thereafter, he requested additional time to 
present oral testimony, and this request was granted by the 
RO.  The veteran was scheduled for, and testified at, another 
hearing before the same hearing officer at the RO in June 
1997.  Transcripts of those hearings are of record.  However, 
the veteran was never scheduled for a hearing before a 
traveling Member of the Board, and there is no indication in 
the record that he withdrew his request for such hearing.  



The law provides that a veteran may request a hearing before 
a traveling Member of the Board, and the hearing shall be 
scheduled by the RO.  38 U.S.C.A. § 7107(d) (West Supp. 
1997); 38 C.F.R. § 20.704 (1998).  Since there is no 
indication in the record that the veteran has withdrawn his 
request, the Board must assume that he still wishes to 
testify before a Member of the Board at the local office.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:  

The RO should schedule the veteran for a 
personal hearing before a Member of the 
Board at the local office, and the 
veteran and his representative should be 
notified of the date and time of such 
hearing.  

The veteran need take no action until he is notified, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet.App 129, 
141 (1992); Booth v. Brown, 8 Vet.App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


